DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on August 25, 2020 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostrom et al. US Patent No. 9,706,000 in view of Khouri et al. US Patent No. 8,054,863.
Regarding claim 1, Bostrom et al. disclose “a computer-implemented method” by providing an approach for generating a relevant social graph. A social graph identifying people associated with a user is retrieved. A communication history from a device associated with the user is retrieved. Information regarding a respective occurrence of each identified person in the communication history is determined. A relevant social graph is generated based, at least in part, on the determined occurrence information (see Abstract) comprising: “receiving a request to open a file from a user (Col. 4, lines 20-22 describing receiving a query in the social networking platform to open a file from a user); “identifying a social media channel associated with the user” (Col. 4, lines 19-30 describing the social networking application 103 can utilize an application programming interface (API) of the social networking platforms 107 to determine if the person associated with the communications is a member of the social networking service or services), wherein the social media channel includes shared media (Col. 3, lines 23-39 describing a typical daily utilization of the people in the user's social graph is traditionally based on commenting and sharing media); and “displaying a plurality of icons, including the graphical social icon, responsive to the request, wherein a selection of the graphical social icon causes at least a portion of the social media channel to be rendered with a computing workspace (Figures 6A-6D; Col. 12, line 51-Col. 14, line 3 showing multiple social icons displayed in a computing workspace). It is noted, however, Bostrom et al. did not specifically detail the aspects of “generating a graphical social icon representing the social media channel based on the shared media” as recited in the instant claim 1. On the other hand, Khouri et al. achieved the aforementioned claimed features by providing a method that includes receiving information from a user in a collaboration network, the information including a unit of content, a title, an indication of one or more entities in the collaboration network allowed to access the unit of content, and for each of the entities in the collaboration network allowed to access the unit of content, an indication of a permission level with respect to the access. The permission level includes view, comment, edit, or share. The method further includes determining a format for presentation of the unit of content based at least in part on the permission levels indicated for the one or more entities in the collaboration network allowed to access the unit of content, and publishing the unit of content and the title for the unit of content to the collaboration network in the determined format and according to the information (See Abstract). In particular, Khouri et al. disclose “generating a graphical social icon representing the social media channel based on the shared media” (Figure 6, Component 610; Col 12, lines 9-21; Figure 9, Component 930b; Col. 14, lines 4-15; Figures 8-9, 15, 17; Col. 13, lines 30-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Bostrom et al. with Khouri et al. because they are both directed to generating social graph and are both from the same field of endeavor. Such combination would have enhanced the versatility of Bostrom by allowing its social graph to effectively communicate and collaborate in an enterprise environment. 

As per claim 2, Bostrom et al. disclose “wherein the computing workspace comprises an augmented reality workspace” (See Bostrom et al. Figures 6A-6D showing interfaces or digital storage area that contains related data). 

As per claim 3, Bostrom et al. disclose “wherein the graphical social icon is three dimensional” (See Bostrom et al. Figures 6A-6D showing interfaces displaying graphical social icons that are three dimensional). 

As per claim 4, Kouri et al. disclose “wherein the shared media comprises a video (Col. 12, lines 5-12 describing the units of content include a bookmark, a document, a wiki article, a video, a podcast, a blog, a post 710 as described below, an activity, and the like), and wherein the graphical social icon is a still frame of the video” (Col. 12, lines 9-21).

As per claim 5, Kouri et al. disclose “wherein the shared media comprises a video, and wherein the graphical social icon includes a portion of video that plays during the displaying and prior to the selection” (Col. 12, lines 5-12 describing the units of content include a bookmark, a document, a wiki article, a video, a podcast, a blog, a post 710 as described below, an activity, and the like),

As per claim 6, Bostrom et al. disclose “receiving the selection of the graphical social icon; and loading the social media channel, including both text from the social media channel and the shared media responsive to the receiving the selection” (See Bostrom et al. Figures 6A-6D showing interfaces displaying graphical social icons that can be selected for the purposes of loading the social media channel). 

As per claim 7, Bostrom et al. disclose “wherein the generating comprises: determining that the social media channel includes a plurality of different shared media (Col. 3, lines 23-39 describing a typical daily utilization of the people in the user's social graph is traditionally based on commenting and sharing media); and 
generating an image corresponding to each of two or more of the plurality of different shared media (Figures 6A-6D), wherein the graphical social icon includes each generated image, and wherein the generated images are scrollable via the graphical social icon during the displaying” (Figure 1B; Col. 13, lines 1-23 describing presentation of the members of the social graph on a user interface 620 can be scrolled).

Regarding claim 8, Bostrom et al. disclose “a system, comprising: a memory; and at least one processor coupled to the memory and configured to execute instructions that cause the at least one processor to perform operations” by providing an approach for generating a relevant social graph. A social graph identifying people associated with a user is retrieved. A communication history from a device associated with the user is retrieved. Information regarding a respective occurrence of each identified person in the communication history is determined. A relevant social graph is generated based, at least in part, on the determined occurrence information (see Abstract) comprising: “receiving a request to open a file from a user (Col. 4, lines 20-22 describing receiving a query in the social networking platform to open a file from a user); “identifying a social media channel associated with the user” (Col. 4, lines 19-30 describing the social networking application 103 can utilize an application programming interface (API) of the social networking platforms 107 to determine if the person associated with the communications is a member of the social networking service or services), wherein the social media channel includes shared media (Col. 3, lines 23-39 describing a typical daily utilization of the people in the user's social graph is traditionally based on commenting and sharing media); and displaying a plurality of icons, including the graphical social icon, responsive to the request, wherein a selection of the graphical social icon causes at least a portion of the social media channel to be rendered with a computing workspace (Figures 6A-6D; Col. 12, line 51-Col. 14, line 3 showing multiple social icons displayed in computing workspace). It is noted, however, Bostrom et al. did not specifically detail the aspects of “generating a graphical social icon representing the social media channel based on the shared media” as recited in the instant claim 8. On the other hand, Khouri et al. achieved the aforementioned claimed features by providing a method that includes receiving information from a user in a collaboration network, the information including a unit of content, a title, an indication of one or more entities in the collaboration network allowed to access the unit of content, and for each of the entities in the collaboration network allowed to access the unit of content, an indication of a permission level with respect to the access. The permission level includes view, comment, edit, or share. The method further includes determining a format for presentation of the unit of content based at least in part on the permission levels indicated for the one or more entities in the collaboration network allowed to access the unit of content, and publishing the unit of content and the title for the unit of content to the collaboration network in the determined format and according to the information (See Abstract). In particular, Khouri et al. disclose “generating a graphical social icon representing the social media channel based on the shared media” (Figure 6, Component 610; Col 12, lines 9-21; Figure 9, Component 930b; Col. 14, lines 4-15; Figures 8-9, 15, 17; Col. 13, lines 30-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Bostrom et al. with Khouri et al. because they are both directed to generating social graph and are both from the same field of endeavor. Such combination would have enhanced the versatility of Bostrom by allowing its social graph to effectively communicate and collaborate in an enterprise environment. 

As per claim 9, Bostrom et al. disclose “wherein the computing workspace comprises an augmented reality workspace” (See Bostrom et al. Figures 6A-6D showing interfaces or digital storage area that contains related data). 

As per claim 10, Bostrom et al. disclose “wherein the graphical social icon is three dimensional” (See Bostrom et al. Figures 6A-6D showing interfaces displaying graphical social icons that are three dimensional). 

As per claim 11, Kouri et al. disclose “wherein the shared media comprises a video (Col. 12, lines 5-12 describing the units of content include a bookmark, a document, a wiki article, a video, a podcast, a blog, a post 710 as described below, an activity, and the like), and wherein the graphical social icon is a still frame of the video” (Col. 12, lines 9-21).

As per claim 12, Kouri et al. disclose “wherein the shared media comprises a video, and wherein the graphical social icon includes a portion of video that plays during the displaying and prior to the selection” (Col. 12, lines 5-12 describing the units of content include a bookmark, a document, a wiki article, a video, a podcast, a blog, a post 710 as described below, an activity, and the like),

As per claim 13, Bostrom et al. disclose “receiving the selection of the graphical social icon; and loading the social media channel, including both text from the social media channel and the shared media responsive to the receiving the selection” (See Bostrom et al. Figures 6A-6D showing interfaces displaying graphical social icons that can be selected for the purposes of loading the social media channel). 

As per claim 14, Bostrom et al. disclose “wherein the generating comprises: determining that the social media channel includes a plurality of different shared media (Col. 3, lines 23-39 describing a typical daily utilization of the people in the user's social graph is traditionally based on commenting and sharing media); and 
generating an image corresponding to each of two or more of the plurality of different shared media (Figures 6A-6D), wherein the graphical social icon includes each generated image, and wherein the generated images are scrollable via the graphical social icon during the displaying” (Figure 1B; Col. 13, lines 1-23 describing presentation of the members of the social graph on a user interface 620 can be scrolled).

Regarding claim 15, Bostrom et al. disclose “a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations” by providing an approach for generating a relevant social graph. A social graph identifying people associated with a user is retrieved. A communication history from a device associated with the user is retrieved. Information regarding a respective occurrence of each identified person in the communication history is determined. A relevant social graph is generated based, at least in part, on the determined occurrence information (see Abstract) comprising: “receiving a request to open a file from a user (Col. 4, lines 20-22 describing receiving a query in the social networking platform to open a file from a user); “identifying a social media channel associated with the user” (Col. 4, lines 19-30 describing the social networking application 103 can utilize an application programming interface (API) of the social networking platforms 107 to determine if the person associated with the communications is a member of the social networking service or services), wherein the social media channel includes shared media (Col. 3, lines 23-39 describing a typical daily utilization of the people in the user's social graph is traditionally based on commenting and sharing media); and displaying a plurality of icons, including the graphical social icon, responsive to the request, wherein a selection of the graphical social icon causes at least a portion of the social media channel to be rendered with a computing workspace (Figures 6A-6D; Col. 12, line 51-Col. 14, line 3 showing multiple social icons displayed in a computing workspace). It is noted, however, Bostrom et al. did not specifically detail the aspects of “generating a graphical social icon representing the social media channel based on the shared media” as recited in the instant claim 15. On the other hand, Khouri et al. achieved the aforementioned claimed features by providing a method that includes receiving information from a user in a collaboration network, the information including a unit of content, a title, an indication of one or more entities in the collaboration network allowed to access the unit of content, and for each of the entities in the collaboration network allowed to access the unit of content, an indication of a permission level with respect to the access. The permission level includes view, comment, edit, or share. The method further includes determining a format for presentation of the unit of content based at least in part on the permission levels indicated for the one or more entities in the collaboration network allowed to access the unit of content, and publishing the unit of content and the title for the unit of content to the collaboration network in the determined format and according to the information (See Abstract). In particular, Khouri et al. disclose “generating a graphical social icon representing the social media channel based on the shared media” (Figure 6, Component 610; Col 12, lines 9-21; Figure 9, Component 930b; Col. 14, lines 4-15; Figures 8-9, 15, 17; Col. 13, lines 30-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Bostrom et al. with Khouri et al. because they are both directed to generating social graph and are both from the same field of endeavor. Such combination would have enhanced the versatility of Bostrom by allowing its social graph to effectively communicate and collaborate in an enterprise environment. 

As per claim 16, Bostrom et al. disclose “wherein the computing workspace comprises an augmented reality workspace” (See Bostrom et al. Figures 6A-6D showing interfaces or digital storage area that contains related data). 

As per claim 17, Bostrom et al. disclose “wherein the graphical social icon is three dimensional” (See Bostrom et al. Figures 6A-6D showing interfaces displaying graphical social icons that are three dimensional). 

As per claim 18, Kouri et al. disclose “wherein the shared media comprises a video (Col. 12, lines 5-12 describing the units of content include a bookmark, a document, a wiki article, a video, a podcast, a blog, a post 710 as described below, an activity, and the like), and wherein the graphical social icon is a still frame of the video” (Col. 12, lines 9-21).

As per claim 19, Kouri et al. disclose “wherein the shared media comprises a video, and wherein the graphical social icon includes a portion of video that plays during the displaying and prior to the selection” (Col. 12, lines 5-12 describing the units of content include a bookmark, a document, a wiki article, a video, a podcast, a blog, a post 710 as described below, an activity, and the like),

As per claim 20, Bostrom et al. disclose “receiving the selection of the graphical social icon; and loading the social media channel, including both text from the social media channel and the shared media responsive to the receiving the selection” (See Bostrom et al. Figures 6A-6D showing interfaces displaying graphical social icons that can be selected for the purposes of loading the social media channel). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
June 2, 2022